Citation Nr: 0212939	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for the 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1970.

This appeal arose from the September 2000 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD and which assigned this disorder a 70 percent disability 
evaluation.


FINDING OF FACT

The veteran's PTSD is manifested by complaints of 
hypervigilance, bouts of anger, an exaggerated startle 
response, nightmares, intrusive thoughts, severe emotional 
lability, hallucinations, avoidance of reminders of war, with 
evidence of total social and occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic 
Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has asserted that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has asserted that his symptoms have increased to 
the point where he can no longer work.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  The Board will 
then analyze the case and render a decision.


Factual background

The veteran was hospitalized at a VA facility between 
November 3 and 17, 1997.  It was noted that he had had a 
number of personal and financial set-backs.  He had been 
employed as a stockbroker.  He complained of hypervigilance 
and flashbacks about being in a transport plane surrounded by 
dead bodies.  He commented that he was afraid of the dark and 
admitted to being verbally abusive to his wife after 
drinking.  The mental status examination found no evidence of 
psychomotor retardation or agitation.  His speech was normal.  
He described his mood as "OK" and his affect was full.  He 
was tearful when discussing the war, but his thought 
processes and content were normal.  The diagnoses were PTSD; 
alcohol dependence; and depression.  He was assigned a Global 
Assessment of Functioning (GAF) Score of 60.

Between October 1997 and August 1998, the veteran attended 
group therapy at VA for his problems with alcohol abuse and 
depression.  During this treatment, the veteran was noted to 
be very distraught over his divorce; he was often tearful and 
was noted to be very labile.  He complained of feeling 
betrayed by his wife and noted that he felt empty.  Repeated 
attempts to find employment failed, and at one point he was 
homeless.  At least twice during this treatment, he relapsed 
into drinking.  He reported episodes when he would "see" 
his friend lying next to him with his head blown off.  By the 
end of July 1998, he appeared to be more depressed and 
"beaten down" by the situations in his life, to include 
continuing unemployability and homelessness.  He was 
depressed and felt helpless and hopeless.  

On August 12, 1998, the veteran expressed suicidal ideation 
and was depressed and experiencing flashbacks.  As a 
consequence, he was admitted to the VA hospital that day.  It 
was noted that his mood was depressed and he was extremely 
emotional.  He reported suicidal ideation and vague homicidal 
ideation.  He described poor sleep and flashbacks.  He 
indicated that his wife had divorced him the previous year 
and that he was unemployed.  He commented that he had lost 
jobs over the past 20 years due to his drinking.  He reported 
being sober for the past 9 months.  The mental status 
examination noted that he was emotional, evasive and alert.  
His mood was depressed and his affect was labile.  His 
thought processes were extremely circumstantial.  Insight and 
judgment were noted to be fair.  The diagnoses were major 
depressive disorder; PTSD; and alcohol abuse in remission.  
His GAF Score was 50.  An October 1998 treatment note 
indicated that he had been arrested for disorderly conduct 
after drinking.  He expressed confusion over why this kept 
happening to him.

VA afforded the veteran an examination in August 2000.  He 
stated that he was attending Alcoholics Anonymous twice a 
week; he had been unemployed since 1997.  He admitted to a 20 
year history of alcohol abuse.  He complained of trouble 
sleeping and noted that he dreamt of a friend who had been 
killed in Vietnam.  He noted that he was hypervigilant and 
estranged from his family.  He could describe no view of the 
future and he endorsed having suicidal ideation.  The mental 
status examination noted that his speech was normal in rate 
and volume.  He was tearful and he had a fine motor tremor, 
which became worse when he spoke of Vietnam.  His thought 
processes were occasionally tangential but were goal directed 
for most of the interview.  He was oriented in three spheres.  
He could do mathematical problems quickly and his proverb 
interpretation was intact.  He displayed good concentration 
and his memory was intact.  The examiner noted that the 
veteran had daily intrusive nightmares and thoughts.  He 
avoided conversations about Vietnam and had markedly 
diminished interest in participating in significant events.  
He had isolated himself from his family, but this was due to 
embarrassment over his financial situation rather than a 
desire to distance himself from them.  He had a sense of a 
foreshortened future, hypervigilance, an exaggerated startle 
response and bouts of anger.  The diagnoses were PTSD; 
alcohol dependence (in remission); and major depressive 
episode.  He was assigned a GAF Score of 50.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In order to justify a 70 percent evaluation there must be 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger to self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. Part 
4, Code 9411 (2002).

In psychiatric cases, social integration is one of the best 
evidences of mental health.  However, in evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  This contemplates the effect that 
the abnormalities have upon the veteran's earning capacity.  
38 C.F.R. § 4.129 (2002).  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Emphasis is to be placed 
upon the examiner's description of actual symptomatology.  
Ratings are to be assigned which represent the impairment of 
social and industrial adaptability based on all the evidence 
of record.  38 C.F.R. § 4.130 (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

The Board notes that in March 2001, the RO sent 
correspondence to the veteran informing him of the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  In this letter, he 
was informed of the evidence that was already of record and 
of what evidence was needed to substantiate his claims.  He 
was also told of what VA would do to assist him and of what 
his duties were.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran had already indicated in a January 
2000 VA Form 21-4138, Statement in Support of Claim, that he 
had no additional evidence to submit.  He has not notified VA 
since that time of the existence of any additional records.  
Therefore, it is found that VA has met its duties of notice 
and development pursuant to the provisions of the VCAA.

Discussion

After a careful review of the evidence of record, it is found 
that a 100 percent evaluation for the service-connected PTSD 
is warranted.  The evidence of record indicates that his 
disability picture more nearly approximates the criteria 
required for a 100 percent disability evaluation.  The 
veteran has displayed deficiencies in most areas.  For 
instance, he is unable to work due to his disorder and has 
been forced to live on the streets and in a friend's car.  He 
has displayed an inability to interpret interpersonal 
relationships correctly, believing that others reject him; he 
also displays unrealistic expectations, such as the 
continuing belief that he could maintain his marriage despite 
the evidence to the contrary.  He maintains very little 
contact with either his ex-wife or his children.  His ex-wife 
had indicated that even prior to the divorce he was distant 
and hostile.  Moreover, he has been unable to obtain 
employment since 1995, despite his above-average intelligence 
and skills.  The evidence suggested that he had, at one time, 
resorted to male prostitution to obtain money and had stolen 
large sums in the past.  He had persisted in believing that 
he would receive vast sums of money from a start-up company 
he had worked for without pay between 1995 and 1997; however, 
nothing ever actually came of this and he was never paid.

The veteran's thought processes are impaired, as is evidenced 
by his almost daily nightmares and his repeated flashbacks.  
These flashbacks had been so intense at times that he has 
experienced a dissociative fugue.  His emotions would range 
between rage and tears.  He reported suffering from an 
exaggerated startle response.  He seemed unable to see his 
role in causing his problems; rather, he would externalize 
the reasons for his problems, blaming others.  He displayed 
variable concentration and attention and had a flat and 
blunted affect.  His tendency to be tangential and 
overemotional often made obtaining a history difficult.  He 
suffered from a sense of a foreshortened future and a sense 
of hopelessness, and had severe depression and anxiety.  He 
had hallucinations; he stated that he could see a friend who 
had had his head blown off while sleeping next to him and he 
said that he could smell the brains.  

The veteran has also engaged in grossly inappropriate 
behavior.  He was chronically tearful and had held his family 
hostage shortly before his ex-wife had filed for divorce.  
Once he was divorced, he gave everything to his ex-wife, 
rendering himself destitute.  He would become so startled 
that he would drop to the floor, hide and occasionally lose 
control of his bladder.  He even once traveled to see the 
"chairman" of the company he had worked without pay for and 
held a knife to his throat.  His ex-wife had referred to 
occasions when he was sexually inappropriate.  He has also 
expressed repeated suicidal ideation and occasional homicidal 
ideation.

After weighing all the evidence of record, the Board finds 
that the preponderance of the evidence supports an award of a 
100 percent disability evaluation for the service-connected 
PTSD.


ORDER

A 100 percent schedular evaluation for the service-connected 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

